UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4919



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WELDON VANCE BARNETT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-268-AW)


Submitted:   March 24, 2006                 Decided:   April 14, 2006


Before WILKINSON, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jane Carol Norman, BOND & NORMAN, PLLC, Washington, D.C., for
Appellant. Rod J. Rosenstein, United States Attorney, Deborah A.
Johnston, Assistant United States Attorney, Greenbelt, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Weldon Vance Barnett appeals from the sentence imposed

after he pled guilty, pursuant to a plea agreement, to one count of

conspiracy to distribute and possess with intent to distribute five

kilograms or more of cocaine and fifty grams or more of cocaine

base, in violation of 21 U.S.C. §      846 (2000).    The district court

imposed a sentence of 188 months’ imprisonment, and announced an

alternative sentence of 144 months’ imprisonment pursuant to United

States v. Hammoud, 378 F.3d 426 (4th Cir.) (order), opinion issued

by 381 F.3d 316 (4th Cir. 2004) (en banc), vacated, 543 U.S. 1097

(2005).      On appeal, Barnett argues that, in light of United

States v. Booker, 543 U.S. 220 (2005), he should receive the

sentence that the district court stated it would impose if the

Sentencing Guidelines were not mandatory. The Government asks this

court   to   dismiss   Barnett’s   appeal   based   upon   his   waiver    of

appellate rights.

             This court reviews the validity of a waiver de novo,

United States v. Brown, 232 F.3d 399, 403 (4th Cir. 2000), and will

uphold a waiver of appellate rights if the waiver is valid and the

issue on appeal is covered by the waiver.       United States v. Attar,

38 F.3d 727, 731-33 (4th Cir. 1994).         A waiver is valid if the

defendant’s agreement to the waiver was knowing and voluntary.

United States v. Marin, 961 F.2d 493, 496 (4th Cir. 1992); United

States v. Wessells, 936 F.2d 165, 167 (4th Cir. 1991).                    The


                                   - 2 -
district court’s discussion of the plea agreement was sufficient to

establish that Barnett knowingly and intelligently entered into the

plea   agreement   and   the   appellate   waiver   provision.      United

States v. General, 278 F.3d 389, 399-401 (4th Cir. 2002).

           We have held that a plea agreement’s waiver of the right

to appeal that was accepted prior to the Supreme Court’s decision

in Booker was not invalidated by the Booker decision.               United

States v. Blick, 408 F.3d 162, 170-71 (4th Cir. 2005).           Barnett’s

sentence is within the scope of the waiver provision.        See Blick,

408 F.3d at 173.     We therefore dismiss the appeal.       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                 DISMISSED




                                  - 3 -